 Case 3:19-cv-00248-NJR Document 23 Filed 06/26/20 Page 1 of 3 Page ID #142




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 NOBERTO TORRES,

                      Plaintiff,

 v.                                            Case No. 19-cv-00248-NJR

 KENT BROOKMAN, et al.,

                      Defendants.

                                        ORDER

ROSENSTENGEL, Chief Judge:

       The Court notes that Plaintiff Torres was not represented by counsel at the time

that the motion for summary judgment was filed. As a pro se litigant, Torres is entitled to

notice of the consequences for failing to respond to a motion for summary judgment. See

Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992); Lewis v. Faulkner, 689 F.2d 100, 102 (7th

Cir. 1982). Therefore, the Court advises him of the following.

       Federal Rule of Civil Procedure 56 provides, in pertinent part the following:

       (a) Motion for Summary Judgment or Partial Summary Judgment. A party may
           move for summary judgment, identifying each claim or defense – or part of
           each claim or defense – on which the summary judgment is sought. The court
           shall grant summary judgment if the movant shows that there is no genuine
           dispute as to any material fact and the movant is entitled to judgment as a
           matter of law. The court should state on the record the reasons for granting or
           denying the motion.

       ***
       (c) Procedures.

       (1)    Supporting Factual Positions. A party asserting that a fact cannot be or is
              genuinely disputed must support the assertion by:



                                       Page 1 of 3
 Case 3:19-cv-00248-NJR Document 23 Filed 06/26/20 Page 2 of 3 Page ID #143




             (A) citing to particular parts of materials in the record, including
                 depositions, documents, electronically stored information, affidavits
                 or declarations, stipulations (including those made for purposes of the
                 motion only), admissions, interrogatory answers, or other materials; or

             (B) showing that the materials cited do not establish the absence or
                 presence of a genuine dispute, or that an adverse party cannot produce
                 admissible evidence to support the fact.

      (2)    Objection That a Fact Is Not Supported by Admissible Evidence. A party
             may object that the material cited to support or dispute a fact cannot be
             presented in a form that would be admissible in evidence.

      (3)    Materials Not Cited. The court need only consider the cited materials, but
             it may consider other materials in the record.

      (4)    Affidavits or Declarations. An affidavit or declaration used to support or
             oppose a motion must be made on personal knowledge, set out facts that
             would be admissible in evidence, and show that the affiant or declarant is
             competent to testify on the matters stated.
      ***
      (e)    Failing to Properly Support or Address a Fact. If a party fails to properly
             support an assertion of fact or fails to properly address another party’s
             assertion of fact as required by Rule 56(c), the court may:

      (1)    give an opportunity to properly support or address the fact;

      (2)    consider the fact undisputed for purposes of the motion;

      (3)    grant summary judgment if the motion and supporting materials –
             including the facts considered undisputed – show that the movant is
             entitled to it; or

      (4)    issue any other appropriate order.

      This rule provides that any factual assertion or statement made in the movant’s

affidavits and/or other documentary evidence may be taken as true by the Court unless

the non-movant (Torres) contradicts the movant with counter-affidavits and/or other

documentary evidence. Torres may not rely on the allegations in the pleadings to support


                                     Page 2 of 3
 Case 3:19-cv-00248-NJR Document 23 Filed 06/26/20 Page 3 of 3 Page ID #144




his claim; rather he must show by affidavit or other documentary evidence that there is a

genuine dispute as to a material fact. If Torres does not respond to the motion for

summary judgment with affidavits or other documentary evidence, the Court may grant

judgment in favor of Defendants and this matter may be terminated. Further, the failure

to file a response within the deadline “may, in the Court’s discretion, be considered an

admission of the merits of the motion.” SDIL-LR 7.1(c)(1).

      Torres is further advised that pursuant to the Court’s Order entered on June 10,

2020 (Doc. 22), Torres has until July 10, 2020, to tell the Court why the motion for

summary judgment should not be granted and the case dismissed.

      IT IS SO ORDERED.

      DATED: June 26, 2020

                                               s/ Nancy J. Rosenstengel
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 3 of 3
